Title: To George Washington from William Heath, 26 October 1780
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     West Point October 26th 1780 —
                  
                  I was yesterday honored with yours of the 24th instant to which I
                     shall attend. The officers of Colonel Sheldon’s regiment having solicited a
                     pardon for Greene the Culprit, I granted it. The two prisoners under sentence
                     of death whom I mentioned in a former letter are William Burtis and Reuben
                     Weeks taken at or near the lines; they have been a long time confined and
                     sentenced. 
                  besides those I have two others under sentence of death since I
                     came here one for deserting several times, and the other intending to desert
                     from the Garrison of Fort Schuyler and inducing others to desert &c.
                     Some of them I think ought to suffer, but whether it will be adviseable to
                     execute the whole (as multiplied punishments destroy the intention of them by
                     becoming too familiar) I submit to your Excellency. Probably the proceedings of
                     the Court on Burtis may be at Head quarters. The names of Loveberry &
                     Ackerly are not among the Prisoners Confined here. I have the honor to be, With
                     the greatest respect Your Excellency’s Most Obedient Servant
                  
                     W. Heath
                  
               